            Case 1:19-cv-00529-CJN Document 29 Filed 12/04/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
NATIONAL SECURITY ARCHIVES,                   )
                                              )
                Plaintiff,                    )
                                              )
                        v.                    )
                                              )               Civ. A. No. 19-0529 (CJN)
                                              )
DEFENSE INTELLIGENCE AGENCY                   )
                                              )
                Defendant.                    )
                                              )

                              DEFENDANT’S STATUS REPORT

       Pursuant to the Court’s July 7, 2020, Minute Order, Defendant Defense Intelligence

Agency (“Defendant” or “DIA”), a component-agency of U.S. Department of Defense (“DOD”),

through undersigned counsel, respectfully submit this Status Report.

       Limitations on DIA’s FOIA Office due to the COVID-19 Pandemic

       1.       As previously reported, DIA’s FOIA-Litigation office, beginning on March 17,

2020, and due to the COVID-19 pandemic, began teleworking full-time from home. The FOIA-

Litigation office was limited in the type of work that could be performed because it had no access

to the classified systems upon which the majority of DIA records are kept, as well as the FOIA

software and redaction programs, due to not working within a Secure Compartmented Information

Facility. DIA devised a plan to begin to return its officers to on-site work through a phased process

that would lead to renewal of FOIA operations in some capacity. In line with that process, DIA

moved into Phase II of reconstitution, which has been executed in two parts. During Phase IIA,

the Agency’s Directorate for Mission Services assessed and began coordinating services to support

an increased number of employees in our facilities. During Phase IIB, the Agency’s directorates,



                                                  1
            Case 1:19-cv-00529-CJN Document 29 Filed 12/04/20 Page 2 of 3




integrated intelligence centers, and special offices began to execute their organization-specific

return-to-work plans in support of the Agency’s reconstitution. This phase ends when the Agency

has the ability to execute all core mission sets.

       2.       DIA entered Phase IIB on August 23, 2020. DIA’s Director made the decision to

enter Wave 3 of Phase IIB on October 23, 2020, with the objective of balancing what was

necessary to protect DIA’s workforce with the requirements for DIA to succeed in its mission.

Wave 3 of the Phase IIB transition began on October 28, 2020 and continued into November 2020.

DIA has spread out its workforce, physically and by time, using two scheduled shifts in all national

capital region DIA-managed facilities. At this time, approximately 92% of FOIA office personnel

either have returned or are scheduled in early December 2020 to return to on-site work at least two

days per week. However, the Agency continues to assess current health conditions within the

National Capital Region, as well as within the Agency workforce, in light of the status of the

pandemic within the National Capital Region, to determine its staffing levels.

       3.       The capacity for the FOIA Office, and likewise for DIA organizational elements’

subject matter experts (SMEs) who are essential to collaborative FOIA processing, including

FOIA litigation-specific processing, has been increasingly restored. However, there are still

short-term limits to effective production as personnel return to work after potentially months of

not being on-site, and organizational elements, including the FOIA Office, recover from the

impacts of the period March through October 2020. It will most likely be several months before

increased numbers and experience levels return to implement increases in effective FOIA

production and review. Ultimately, DIA’s production and review will be limited as long as there

are limits on its team members’ ability to gain access to classified materials and to collaborate in

a classified environment, as required for FOIA case processing and review.



                                                    2
            Case 1:19-cv-00529-CJN Document 29 Filed 12/04/20 Page 3 of 3




       DIA’s Current Status on the Search and Processing of Plaintiff’s FOIA Request

       4.       Defendant resumed its processing of Plaintiff’s FOIA request at the end of

November 2020. Due to the very recent resumption of that processing, as well as the in-office

staffing limitations of both the FOIA-Litigation team and the SMEs with whom they must

collaborate, as well as the possibility that some records many require consultations with other

agencies, Defendant has not yet been able to determine when it will be able to make its next

response to Plaintiff.

       5.       Defendant proposes that the deadline for the filing of Defendant’s next status report

be set for Tuesday, January 5, 2021.

Dated: December 4, 2020                       Respectfully Submitted,

                                              MICAHAEL SHERWIN
                                              Acting United States Attorney

                                              DANIEL F. VAN HORN
                                              D.C. Bar No. 924092
                                              Chief, Civil Division

                                              By: __/s/ April Denise Seabrook
                                              APRIL DENISE SEABROOK
                                              D.C. Bar No. 993730
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              Phone: (202) 252-2525
                                              April.Seabrook@usdoj.gov




                                                  3
